Exhibit 10.5
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated November 11, 2008 by and between Robert C. Low
(the “Employee”) and Chindex International, Inc., a Delaware corporation (the
“Employer”).
     1. Employment.
     The Employer agrees to employ the Employee, and the Employee agrees to
serve in the employ of the Employer, commencing the date hereof and terminating,
unless terminated earlier in accordance with Section 7 below, on the third
anniversary of the date hereof (unless otherwise agreed to in writing by the
parties), on the terms and conditions set forth in this Agreement.
     2. Position, Duties.
     The Employee shall initially serve as Vice President, Finance and Chief
Accounting Officer of the Employer, shall report to the Chief Financial Officer
of Employer, and shall perform, faithfully and diligently, such service and
duties, and shall have such responsibilities, appropriate to said positions, as
shall be assigned by the Chief Financial Officer or Chief Executive Officer of
the Employer. Without limiting the generality of the foregoing, the Employee’s
duties shall include the responsibilities set forth in Schedule A attached
hereto. The Employee agrees to devote his best efforts, skills and full business
time to fulfilling the performance of his duties and responsibilities hereunder.
The principal place of performance of services by the Employee hereunder shall
be Bethesda, Maryland.
     3. Salary; Bonus; Incentive Compensation.
     3.1 Base Salary. In consideration of the performance by the Employee of the
services set forth herein and his observance of the other covenants set forth
herein, the Employer shall pay to the Employee, and the Employee shall accept, a
base salary at the rate of $195,000 per annum, payable in accordance with the
standard payroll practices of the Employer.
     3.2 Bonus. The Employee will be eligible to participate subject at all
times to eligibility requirements and at Employer’s sole discretion in the
annual performance bonus program, if any, implemented by the Employer from time
to time, providing for a bonus to the Employee ranging from 10% to 35% of the
Employee’s base salary based on combined individual, departmental and
consolidated company performance, all determined in accordance with such
program. Any annual bonus earned shall be paid in cash as soon as reasonably
practicable after the end of the fiscal year for which such bonus was earned,
and in any event not later than six months after the end of such fiscal year,
unless the Company determines (at a time and in a manner that complies with
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) that payment
shall be made at a later date and/or in a different form.
Chindex - Low Employment Agreement

 



--------------------------------------------------------------------------------



 



     3.3 Stock Options. In consideration of the performance by the Employee of
the services set forth herein and his observance of the other covenants set
forth herein, on the date hereof the Employee shall be awarded under the
Company’s 2007 Stock Incentive Plan (the “Plan”) non-qualified options to
purchase 6,000 shares of the Company’s common stock, $0.01 par value per share,
having an exercise price per share equal to the Fair Market Value thereof on the
date hereof determined in accordance with the Plan, expiring ten years from the
date hereof, vesting ratably on each of the first three anniversaries of the
date hereof (subject to Employee’s continued employment through the respective
vesting date), and covered by a written stock option award having such other
reasonable terms and conditions as shall be determined by the Employer that are
not inconsistent with such foregoing terms.
     4. Expense Reimbursement.
     During the term of this Agreement, the Employer shall reimburse the
Employee for all reasonable and necessary out-of-pocket expenses incurred by him
in connection with the performance of his duties hereunder, subject to prior
approval in accordance with the policies of the Employer from time to time. The
Employee shall provide Employer with such documentation of such expenses as is
required by such policies no later than 60 days after the expense was incurred.
Reimbursement shall be made as soon as practicable, but no later than the end of
the calendar year following the calendar year in which such expenses are
incurred.
     5. Benefits and Paid Time Off.
     5.1 Employee Benefit Plans. During the term of this Agreement, the Employee
will have the right to participate in all employee benefit and health plans and
programs of the Employer offered to similarly situated employees of comparable
seniority, including the Employer’s 401(k) retirement plan, subject to the
provisions of such plans and programs as in effect from time to time. The
Employer retains the right to amend or terminate any employee benefit or health
plan and program in its sole discretion at any time.
     5.2 Vacation. The Employee shall be entitled annually to four weeks paid
vacation to be used at the Employee’s discretion, subject to the approval of the
Chief Financial Officer. Should the Employee fail to use his vacation days, he
may not carry any unused vacation time into the following year.
     5.3 China Operations. The Employee acknowledges that substantially all of
the Employer’s operations are conducted in the People’s Republic of China. In
this regard and without limiting any other provision hereof, among other
requirements that may apply, the Employee agrees that he may be required to
travel to China pursuant to his duties hereunder not less than five times during
each year of his employment hereunder on such dates, for such durations and with
such itineraries as shall be required by the Chief Executive Officer or Chief
Financial Officer of the Employer.

 



--------------------------------------------------------------------------------



 



     6. Compliance with Company Policies.
     The Employee agrees that during the term of this Agreement he will comply
with all rules, policies and procedures implemented by the Employer from time to
time, including those set forth in the Employee Handbook, and in all applicable
codes of ethics and other policies implemented in accordance with the Sarbanes
Oxley Act of 2002 and otherwise. The Employee understands that failure to comply
with such rules, policies and procedures may result in disciplinary action
including termination of Employee’s employment with Employer pursuant to
Section 7.2 of this Agreement.
     7. Termination of Employment.
     7.1 Death; Disability/Voluntary Termination. The Employee’s employment and
this Agreement (i) shall terminate automatically upon the Employee’s death,
(ii) may be terminated by the Employer at any time if the Employee is unable to
perform the essential functions of his position, with or without reasonable
accommodation, by reason of a physical or mental impairment that is reasonably
expected to be permanent or continuing for 180 consecutive days, and (iii) may
be voluntarily terminated by the Employee at any time. In the event of any such
termination of employment, the Employer shall pay to the Employee (or to his
estate or other legal representative), within 30 days after such termination,
the base salary provided for in Section 3.1 accrued to the date of such
termination and not theretofore paid. Rights and benefits, if any, of the
Employee under the benefit plans and programs of the Employer shall be
determined in accordance with the terms and conditions of such plans and
programs. Neither the Employee nor the Employer shall have any further rights or
obligations under this Agreement, except as provided in Sections 8, 9 and 10.
     7.2 Termination by the Employer For Cause. (a) The employment of the
Employee hereunder and this Agreement may be terminated by the Employer at any
time for Cause (as hereinafter defined). If the Employer terminates the
Employee’s employment for Cause, the Employee shall have no further rights
hereunder after the date of termination, all obligations of the Employer to
provide compensation and benefits shall cease, effective as of the date of
termination, except that the Employer shall pay to the Employee, within 30 days
after such termination, the base salary provided for in Section 3.1 accrued to
the date of such termination and not theretofore paid. The Employer’s rights
under this Agreement or otherwise, if any, against the Employee shall survive
any such termination of this Agreement. Rights and benefits, if any, of the
Employee under the benefit plans and programs of the Employer shall be
determined in accordance with the terms and conditions of such plans and
programs. Neither the Employee nor the Employer shall have any further rights or
obligations under this Agreement, except as provided in Sections 8, 9 and 10.
     (b) For purposes hereof, “Cause” shall mean: (i) Employee’s willful
misconduct or gross negligence in the performance of his obligations to the
Employer or one of its Affiliates; (ii) Employee’s dishonesty or
misappropriation relating to the Employer or one of its Affiliates or any funds,
properties, or other assets of the Employer or any such Affiliate;
(iii) Employee’s inexcusable repeated or prolonged absence from

 



--------------------------------------------------------------------------------



 



work (other than as a result of, or in connection with, a disability); (iv) any
unauthorized disclosure by Employee of confidential or proprietary information
of the Employer or one of its Affiliates which is reasonably likely to result in
material harm to the Employer or such Affiliate; (v) Employee’s conviction
(including entry of a guilty or nolo contendere plea) of any felony, or of any
crime involving fraud, dishonesty, or moral turpitude, or involving a violation
of federal or state securities laws; (vi) Employee’s willful or grossly
negligent violation of the Employer’s policies and procedures or of reasonable
and appropriate directions from senior management; or (vii) the unsatisfactory
performance of Employee, as determined in the sole discretion of the Employer,
if not remedied within 30 days of notice from the Employer. For purposes of this
Agreement, “Affiliate” shall mean any person or entity that directly, or through
one or more intermediaries, controls or is controlled by or is under common
control with Employer.
     7.3 Termination by the Employer Without Cause. (a) The employment of the
Employee hereunder and this Agreement may be terminated by the Employer at any
time without Cause. If the Employer terminates Employee’s employment without
Cause (and such termination is not pursuant to Section 7.1 or 7.2), the Employer
shall pay to the Employee, within 30 days after such termination, the base
salary provided for in Section 3.1 accrued to the date of such termination and
not theretofore paid. In addition, in lieu of any severance or termination
benefits generally payable to employees under any of the Employer’s plans,
policies or practices, and subject to Section 7.3(b) and to Executive’s
compliance with the provisions of Sections 8, 9, and 10, the Employer shall
continue to pay Employee’s base salary, in accordance with the Employer’s normal
payroll practice, for a period of (i) three months, if such termination occurs
prior to the first anniversary of the date hereof, or (ii) six months, if such
termination occurs after the first anniversary and before the third anniversary
of the date hereof. The rights and benefits of the Employee under the benefit
plans and programs of the Employer shall be determined in accordance with the
terms and conditions of such plans and programs. Neither the Employee nor the
Employer shall have any further rights or obligations under this Agreement,
except as provided in this Section 7.3 and Sections 8, 9, and 10.
     (b) Employee shall not be entitled to receive the salary continuation
payments described in paragraph (a) unless he executes a general release of
claims against the Employer in the form annexed as Exhibit A hereto (but with
such changes therein as may be necessary to comply with changes in law to make
it effective) within forty-five (45) days of termination of employment and does
not revoke such release within any applicable revocation period. Notwithstanding
the provisions of paragraph (a), all payments of such salary continuation that
would otherwise be due prior to the sixtieth (60th) day after the Employee’s
termination of employment shall be delayed and paid to Employee in a lump sum on
the first payroll date on or following the sixtieth (60th) day after the
Employee’s termination of employment, and any remaining salary continuation
payments due under this Section 7.3 shall be paid in accordance with the normal
payment dates specified in Section 7.3(a).
     7.4 Special 409A Provisions. Notwithstanding the provisions of Section 7.3,
if Employee is a specified employee within the meaning of Section 409A, as
determined by the Compensation Committee of the Employer’s Board of Directors in

 



--------------------------------------------------------------------------------



 



accordance with Section 409A, the amount of salary continuation payments under
Section 7.3 that are paid during the first six months following Employee’s
termination of employment shall not exceed two times the lesser of (A)
Employee’s annual rate of pay (within the meaning of Section 409A) for the
calendar year before Employee’s termination of employment (adjusted for any
increase in rate of pay during that year that was expected to continue
indefinitely) or (B) the maximum amount of compensation that may be taken into
account under a qualified plan for the calendar year of Employee’s termination
of employment. If such payments reach this limit during the first six months
after Employee’s termination of employment, such payments will be suspended. The
payments will resume as soon as practicable (but no later than 30 days) after
the six-month anniversary of Employee’s termination of employment, at which time
all payments that were suspended will be paid to Employee in a lump sum. For
purposes of Section 409A of the Internal Revenue Code, each payment of salary
continuation and each other installment payment payable under this Agreement
will be treated as a separate payment. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.
     8. Confidential Information.
     8.1 Confidential Information Defined. For the purposes hereof, the term
“Confidential Information” shall include, but is not limited to, all
confidential or proprietary information of the Employer and its Affiliates
acquired by the Employee in the course of his employment, including without
limitation information in any way concerning any existing services, hardware and
software products and hardware and software in various stages of development by
Employer and its Affiliates, plans, projects, activities, research, know-how,
trade secrets, trade practices, identity of actual and prospective clients,
patients and customers, financial information, and information received from
third parties (including customers, suppliers, and patients) that the Employer
is obligated to treat as confidential or proprietary. The Employee understands
that the foregoing is not an exhaustive list and that Confidential Information
will also include any other information or materials identified as confidential
or proprietary or which the Employee knows or has reason to know has such
status; provided, however, that Confidential Information shall not include
information that (i) is or becomes publicly known through no breach of this
Agreement by the Employee, (ii) has been approved for release by prior written
consent of the Employer, or (iii) has been publicly disclosed pursuant to a
requirement of a government agency or of law.
     8.2 Nondisclosure. Except as required in the performance of Employee’s
duties to the Employer, the Employee will never use or disclose any Confidential
Information. To the extent that the Employee’s duties require him to disclose
Confidential Information, the Employee shall do so only after advising the
Employer in advance of such disclosure and only in strict conformity with the
Employer’s policy, always taking all steps necessary to maintain the
confidential nature of the information. Furthermore, the Employee understands
and agrees that information and materials developed by the Employee in the
course of the Employee’s employment for the Employer

 



--------------------------------------------------------------------------------



 



shall be considered no less Confidential Information belonging to the Employer
than would have been the case had the Employer furnished the same information
and materials to the Employee in the first instance. The Employee’s obligations
under this Section 8 are in addition to all other obligations of confidentiality
which the Employee may have to the Employer and its Affiliates under other
agreements or policies, or under general legal or equitable principles.
     8.3 Records. Upon termination of the Employee’s employment with the
Employer, or the Employer’s earlier request at any time, all records of
Confidential Information including copies thereof in the Employee’s possession,
or subject to the Employee’s control, whether prepared by the Employee or
others, will be left with the Employer. The Employee will also return to the
Employer any and all keys, identification cards and equipment, and remove and
purge all copies and traces of Confidential Information from any Non-Employer
storage locations and/or media under the Employee’s control.
     8.4 Security. The Employee agrees to comply with all Employer security
policies and procedures including without limitation those regarding computer
security and passwords; not to access any Employer or Employer client’s,
patient’s or supplier’s computer system except as authorized; and not to access
any Employer or Employer client’s, patient’s or supplier’s computer system in
any manner after the termination of his employment by the Employer. The Employee
agrees to advise the Employer promptly in the event the Employee learns of any
violation or unauthorized entry by others or of any misappropriation or
unauthorized use, reproduction of, reverse engineering of, or tampering with the
Employer’s software or other research and development materials or equipment by
others.
     9. Employee Conceptions and Developments.
     9.1 Works Made For Hire. All writings, inventions, discoveries,
improvements, processes and work product of any nature whatsoever including
without limitation computer programs, hardware, software, systems, networks,
models, drawings, formulae, styles, specifications, data bases, know-how,
strategies, data and designs, prepared by the Employee individually or jointly
with others during the period of his employment by the Employer and relating in
any way to the business or contemplated business, research or development of the
Employer, or prepared within one (1) year thereafter in regard to any matter on
which the Employee was actively engaged during such period (regardless of whose
equipment is used in preparing the same or the hours in which such writings or
other work product were written) (“Work Product”), shall be the sole and
exclusive property of the Employer, including without limitation the physical
copies or other embodiments thereof as well as any and all copyright, trade
secret, trademark (and related goodwill), and patent rights therein and all
related rights of priority under international conventions with respect thereto
(collectively, “Intellectual Property Rights”). The Employee acknowledges that
he has been engaged in the capacity as an employee of the Employer, and that by
reason thereof, among other consequences, all of his writings prepared within
the scope of his employment by the Employer are subject to treatment as “works
made for hire” under the U.S. Copyright Act. Nothing

 



--------------------------------------------------------------------------------



 



contained in this Agreement shall be construed to reduce or limit the Employer’s
rights in any Work Product so as to be less in any respect than the rights the
Employer would have had in the absence of this Agreement. To the extent, if any,
that the Work Product comprises writings or other developments that cannot
qualify as “works made for hire” under the U.S. Copyright Act, the Employee
hereby assigns and agrees to assign to the Employer and its successors and
assigns all of the Employee’s intellectual property rights therein. The Employer
shall have a right of first refusal to reacquire copyright interests in the
event the Employee or his successors shall hereafter exercise any statutory
right of termination that the Employee or such successors may have or acquire
with respect thereto. The Employee further hereby assigns and agrees to assign
to the Employer all pending and future patent applications and patents (and
rights of priority under international conventions), and all continuations,
divisions, continuations-in-part, reissues, patents or addition and extensions
thereof, based upon any invention or discovery implemented or conceived as part
of the Work Product. The Employee agrees to waive any “moral rights” or rights
he may have in any Work Product under the Visual Artists Rights Act of 1990.
     9.2 Execution of Documents. The Employee agrees to execute and deliver to
the Employer any and all applications, oaths, declarations, affidavits, waivers,
assignments and other documents and instruments as shall be requested by the
Employer either during or subsequent to the Employee’s employment to obtain,
perfect, transfer to the Employer or enforce any of the aforementioned rights in
the United States and/or in such foreign countries as the Employer may
designate, and to render all lawful assistance in connection with the same,
including the giving of testimony under oath, or if the Employee cannot be
found, the Employee irrevocably grants the Employer (without limiting the rights
the Employer shall have in such circumstances by operation of law) power of
attorney to execute and deliver any such document or take any such act on the
Employee’s behalf and in his name, to the full extent permitted by law.
     9.3 No License. The Employee understands that he shall neither obtain nor
retain any license of any nature with respect to the Work Product or any
materials or tools made available to him by the Employer.
     10. Restrictive Covenants.
     10.1 Non-Solicitation of Employees. Employee agrees that during the period
of his employment with the Employer and for a period of two years from the date
of termination of his employment with the Employer for any reason, he will not
directly or indirectly, solicit for employment or hire any employee of the
Employer or its Affiliates; provided, however, that general solicitations such
as through newspaper advertisements not directed at employees of the Employer,
will not be deemed to violate this Section 10.1.
     10.2 Non-Competition. Employee agrees that during the period of his
employment with Employer and for a period of one year from the date of
termination of his Employment with the Employer for any reason, he will not
directly or indirectly engage (whether as owner, operator, shareholder, manager,
consultant, strategic partner

 



--------------------------------------------------------------------------------



 



or otherwise) in or render services to any business involving any health care or
related services or the marketing, sales or servicing of medical or related
products that in any way whatsoever competes with the Employer and its
Affiliates; provided, however, that it shall not be deemed to be a violation of
this Section 10.2 for the Employee to invest in securities having less than 1%
of the outstanding voting power of any business entity, the securities of which
are publicly traded. The Employee also agrees that during the period of his
employment with Employer and for a period of eighteen months following the
termination of his employment he will not directly or indirectly solicit any
clients, patients or customers of the Employer or any Affiliate of the Employer.
     10.3 Certain Comments. The Employee agrees to refrain from making now or at
any time in the future any derogatory comment concerning the Employer or any
Affiliate of the Employer or any of their respective current or former officers,
directors or employees which, directly or indirectly, could lead to impairment,
disruption or loss of the Employer’s business to any extent, except as may be
required by law. The Employee agrees that his obligation under this Section 10.3
shall continue during and after his employment with the Employer and shall
remain in full force and effect in perpetuity.
     11. Miscellaneous.
     11.1 Assignment.
     (a) Assignment by the Employer. The Employer may assign this Agreement to
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or the assets of the
Employer. As used in this Agreement, the “Employer” shall mean the Employer as
herein before defined and any successor to its business and/or assets as
aforesaid which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law and this Agreement shall be binding upon, and
inure to the benefit of, the Employer, as so defined.
     (b) Assignment by the Employee. The Employee may not assign this Agreement;
provided, however, that amounts payable to the Employee following his death or
legal incompetence shall be paid to his legal representative or his estate.
     11.2 Governing Law. This Agreement shall be deemed a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of Maryland. The Employee hereby agrees that the sole jurisdiction and
venue for any litigation arising out of this Agreement shall be an appropriate
federal or state court in the State of New York.
     11.3 Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes all undertakings and agreements, whether oral or in
writing previously entered into by them with respect thereto.

 



--------------------------------------------------------------------------------



 



     11.4 Amendment, Modification, Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Employee and by a duly authorized representative of
the Employer other than the Employee. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either party hereto in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
     11.5 Notices. Any notice to be given hereunder shall be in writing and
delivered via overnight courier or via facsimile (in which case with a copy sent
via overnight courier) addressed to the party concerned at the address indicated
below or at such other address as such party may subsequently designate by like
notice:
If to the Employer:

Chindex International, Inc.
4340 East West Highway, Suite 1100
Bethesda, Maryland 20814
Attn: Chief Employee Officer
If to the Employee:
Robert C. Low
10114 Garrett Street
Vienna, VA 22181
     11.6 Severability; Specific Performance.
     (a) Should any provision of this Agreement be held by a court of competent
jurisdiction to be enforceable only if modified, such holding shall not affect
the validity of the remainder of this Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.

 



--------------------------------------------------------------------------------



 



     (b) The Employee acknowledges and agrees that the restrictions contained in
Sections 8, 9 and 10 are a reasonable and necessary protection of the immediate
interests of the Employer, and any violation of these restrictions would cause
substantial injury to the Employer and that the Employer would not have entered
into this Agreement without receiving the additional consideration offered by
Employee in binding itself to these restrictions. In the event of a breach or a
threatened breach by the Employee of these restrictions, the Employer will be
entitled to an injunction restraining the Employee from such breach or
threatened breach without the necessity of (x) proving the inadequacy as a
remedy of money damages or (y) posting a bond or other surety; provided,
however, that the right to injunctive relief will not be construed as
prohibiting the Employer from pursuing any other available remedies, whether at
law or in equity, for such breach or threatened breach.
     (c) The Employee acknowledges and agrees that his obligations under
Sections 8, 9 and 10 shall survive the termination of this Agreement.
     11.7 Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Employer hereunder to the Employee, his transferee or
his beneficiaries, including his estate, shall be subject to withholding of such
amounts relating to taxes as the Employer may reasonably determine it should
withhold pursuant to any applicable law or regulation.
     11.8 No Restraint. The Employee represents and warrants that he is subject
to no employment, non-competition, non-solicitation or non-disclosure agreement.
In the event that the Employee is in possession of any confidential non-public
information by virtue of his prior employment, the Employee further represents
and warrants that he will not engage in any activity that is inconsistent with
the rights of such prior employer, which could subject the Employer to
liability.
     11.9 Counterparts. This Agreement may be executed in counterparts, each of
which shall deemed an original, but all of which taken together shall constitute
one and the same instrument.
[Signatures on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            CHINDEX INTERNATIONAL, INC.
      By:   /s/ Lawrence Pemble         Name:   Lawrence Pemble        Title:  
EVP/CFO                 /s/ Robert C. Low         Robert C. Low           

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
SPECIFIED DUTIES
The duties of the Vice President, Finance and Chief Accounting Officer include
as follows:
To assume and execute the fiduciary responsibilities of the Principal Accounting
Officer of the company for all SEC/SOX purposes. To assume and excute overall
responsibility, authority and accountability for accounting matters relating to
the business of the corporation and its subsidiaries worldwide.
Specified responsibilities include:

  •   Development, monitoring and maintenance of the companies system of
internal controls to ensure accurate and reliable financial information and
safeguarding of company assets..     •   Preparation of monthly financial
information that is timely and accurate.     •   Preparation and filing of all
required filings with the SEC     •   Management of the company’s audit and tax
processes     •   Monitoring and analysis of new accounting developments and
application of GAAP     •   Maintenance of all regulatory compliance and
statutory reporting requirements worldwide

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged,                      (“Employee”), does hereby release and forever
discharge Chindex International, Inc. (the “Company”), its subsidiaries and
affiliates, and all of their respective successors and assigns, past and present
directors, officers, partners, employees, and agents (each, a “Releasee”), both
individually and in their official capacities, from any and all claims, causes
of action (in law or in equity), suits, liabilities, demands, damages, losses,
costs or expenses (including attorneys’ fees), of any nature whatsoever, known
or unknown, fixed or contingent (hereinafter called “Claims”), which Employee
ever had, now has or may hereafter have against any of the Releasees by reason
of any and all acts, omissions, events or facts occurring or existing on or
prior to the date hereof, in connection with his employment with the Company or
the termination thereof. The Claims released hereunder include, without
limitation, any alleged breach of any employment agreement between the Company
and Employee; any alleged breach of any covenant of good faith and fair dealing,
express or implied; any alleged torts or other legal restrictions on the
Company’s right to terminate Employee’s employment; and any alleged violation of
any federal, state or local statute or ordinance including without limitation,
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (“ADEA”), the Americans with Disabilities Act, the
Fair Labor Standards Act, the Equal Pay Act, the Employee Retirement Income
Security Act of 1973, and any applicable state employment laws. Excluded from
the scope of this Release, however, are (i) any right Employee has to
indemnification under any agreement with or governing documents of the Company
or any of its affiliates, (ii) any rights of Employee arising under his
Employment Agreement with the Company dated September 29, 2008 (or under any
employee benefit plan of the Company) after the effective date of this Release.
          Employee acknowledges that he has been advised by the Company to
consult an attorney before signing this Release and that he has executed this
Release after having had the opportunity to consult with an attorney and after
having had the opportunity to consider the terms of this Release for twenty-one
(21) days (or for such longer period as the Company may specify), although he
may sign it at any time during this period. Employee further acknowledges that
he has read this Release in its entirety, understands all of its terms, and
knowingly and voluntarily agrees to them; he is executing this Release in
exchange for the receipt of consideration to which he would not otherwise be
entitled; and that he has seven (7) days after signing this Release to revoke
his release as to any ADEA claim. Any such revocation shall be in writing signed
by the Employee and delivered to the Company at its executive offices, to the
attention of the Company’s Secretary.
          This Release shall not become effective until the expiration of seven
(7) days following Employee’s execution of this Release.

 



--------------------------------------------------------------------------------



 



                 
 
  Dated:                                                       
                                            
 
          Employee    

 